14-30
    Lin v. Holder
                                                                                       BIA
                                                                               A073 674 795

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of February, two thousand fifteen.

    PRESENT:
             RICHARD C. WESLEY,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    WEI XING LIN,
             Petitioner,

                    v.                                               14-30
                                                                     NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
              Respondent.
    _____________________________________

    FOR PETITIONER:                      Gary J. Yerman, New York, New York.

    FOR RESPONDENT:                      Joyce R. Branda, Acting Assistant
                                         Attorney General; Justin R. Markel,
                                         Senior Litigation Counsel; Sharon M.
                                         Clay, Trial Attorney, Office of
                                Immigration Litigation, Washington,
                                D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Wei Xing Lin, a native and citizen of the

People’s Republic of China, seeks review of a December 20, 2013,

decision of the BIA denying his motion to reopen deportation

proceedings.   In re Wei Xing Lin, No. A073 674 795 (B.I.A. Dec.

20, 2013).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We review the BIA’s denial of a motion to reopen for abuse

of discretion.       Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

2006) (per curiam).      An alien seeking to reopen proceedings is

required to file a motion to reopen no later than 90 days after

the date on which the final administrative decision was

rendered.        8     U.S.C.     § 1229a(c)(7)(C)(i);   8   C.F.R.

§ 1003.2(c)(2).       There is no dispute that Lin’s motion to

reopen, filed in 2013, was untimely, because his order of

deportation    became     final     in   2005.     See   8   U.S.C.

§ 1101(a)(47)(B)(i).      Lin moved to reopen, however, to apply

for asylum based on his practice of Christianity, contending
that because conditions in China have worsened for Christians,

his motion was not subject to the time limitation.     8 C.F.R.

§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

    The BIA determined that Lin had failed to show changed

country conditions, and substantial evidence supports that

determination.   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

Cir. 2008).

    The reports Lin cites are inconsistent regarding whether

country conditions have changed from year to year, stating both

that “[t]he government’s respect for and protection of the right

to religious freedom deteriorated,” and that “[t]he government

continued to restrict the growth of unregistered Protestant

church networks.”   Lin reads these reports as indicating a

worsening of conditions; the BIA read them as indicating

continuity.   Both readings are reasonable, and under these

circumstances,   substantial   evidence   supports   the   BIA’s

reading.   Siewe v. Gonzales, 480 F.3d 160, 167-68 (2d Cir.

2007).

    Because the BIA’s finding that Lin failed to establish

materially changed country conditions is dispositive, we need

not review the agency’s finding that Lin failed to establish

                               3
his prima facie eligibility for relief from deportation.    See

INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of deportation in this petition is DISMISSED as moot.


                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                               4